DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes the amendments of 8/17/2022 to claim 1 and the submission of new claim 11, and their dependents, are effective to overcome the previous rejections outlined in the office action mailed 4/25/2022 based on Griffith et al. (2016/0038155) because that reference does not disclose specifics regarding the textured/knurled pattern.  However, a new rejection is outlined below based on the teachings of Adams et al. (6,527,784).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (2016/0038155) in view of Adams et al. (6,527,784).  
Regarding claim 1, Griffith et al. disclose a bilateral reversible disposable tourniquet band (10; see at least figure 1) comprising: an elongated member (20) having a flat structure (see the first sentence of paragraph [0034]), the elongated member comprised of a thermoplastic elastomer material (see at least paragraphs [0032] and [0038]), the elongated member comprising: a first surface (22) having a smooth texture (see the final sentence of paragraph [0035]), and a second surface (24) having a non-smooth texture (see the final sentence of each of paragraphs [0034] and [0035]) comprising a knurled pattern (Examiner notes here applicant at paragraph [0012] of the instant disclosure states a knurled pattern may be “any suitable pattern providing a gripping texture”.  In view of the Griffith et al. disclosure in the final sentence of each of paragraphs [0034] and [0035], this limitation is considered to be met), the second surface being opposite the first surface (see at least paragraph [0035]).  However, Griffith et al. fail to disclose: a) the elongated member has a thickness between 0.5mm and 2mm; and b) the knurled pattern comprises a pattern of protrusions comprising rows of repeating discrete shapes.  
Regarding a), Griffith et al. do disclose the thickness can be varied depending on the desired medical usage (see paragraph [0034]).  Examiner notes it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the elongated member of Griffith et al. the claimed thickness range because Griffith et al. admit the thickness can be varied and in view of the case law cited above.
Regarding b), attention is drawn to Adams et al., who teach it is known to include a pattern of protrusions comprising rows of repeating discrete shapes (see figure 3) on an inner (second) surface of a band where the outer surface is smooth to allow for enhanced grip between the band and the body tissue.  In effect, Adams et al. is recited here as a showing that the claimed pattern of protrusions is known.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the texture recited in Griffith et al. (see the final sentence of each of paragraphs [0034] and [0035]) in the pattern of protrusions taught by Adams et al. as this is a known texture pattern for enhancing grip between a band and tissue being treated.
Regarding claim 2, modified Griffith et al. disclose the claimed tourniquet band substantially as described above with respect to claim 1, but fail to disclose the specific pitch (spacing) claimed.  However, Examiner contends controlling the spacing between protrusions of a knurled pattern would be obvious to adjust depending on the specific medical usage of the tourniquet.  There would inherently be some pitch in the disclosed knurled pattern of Griffith et al., so one of ordinary skill in the art merely needs to optimize this pitch.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created the knurled pattern on Griffith et al. with the claimed pitch.
Regarding claim 5, the band has a length of approximately 18 inches (see at least paragraphs [0008] and [0034] of Griffith et al.).
Regarding claim 6, the band includes a colorant (see at least paragraphs [0032] and [0039]-[0041 of Griffith et al.]) added to the thermoplastic elastomer material.
Regarding claim 7, the rows of repeating discrete shapes (as taught by Adams et al.) comprise a repeating pattern in which a center discrete shape is surrounded by six surrounding discrete shapes arranged hexagonally around the center discrete shape (see annotated Adams et al. figure 3 below).




    PNG
    media_image1.png
    417
    659
    media_image1.png
    Greyscale

Regarding claim 8, the shapes (as taught by Adams et al.) are sized equally, are shaped similarly, and have circular cross-sectional top surfaces (see figure 3 of Adams et al.).
Regarding claim 9, the rows of repeating discrete shapes (as taught by Adams et al.) comprise alternating rows of equidistant shapes in which a first row is offset from a second row (see figure 3 of Adams et al.).
Regarding claim 10, the first row is offset from the second row by an offset distance of half a diameter of the shapes (see figure 3 of Adams et al.).
Regarding claim 11, Griffith et al. disclose a bilateral reversible disposable tourniquet band (10; see at least figure 1) comprising: an elongated member (20) having a flat structure (see the first sentence of paragraph [0034]), the elongated member comprised of a thermoplastic elastomer material (see at least paragraphs [0032] and [0038]), the elongated member comprising: a first surface (22) having a smooth texture (see the final sentence of paragraph [0035]), and a second surface (24) having a non-smooth texture (see the final sentence of each of paragraphs [0034] and [0035]) comprising a knurled pattern (Examiner notes here applicant at paragraph [0012] of the instant disclosure states a knurled pattern may be “any suitable pattern providing a gripping texture”.  In view of the Griffith et al. disclosure in the final sentence of each of paragraphs [0034] and [0035], this limitation is considered to be met), the second surface being opposite the first surface (see at least paragraph [0035]).  However, Griffith et al. fail to disclose: a) the elongated member has a thickness between 0.5mm and 2mm; and b) the knurled pattern comprises a pattern of protrusions comprising a matrix of repeated distinct shapes that do not touch each other.  
Regarding a), Griffith et al. do disclose the thickness can be varied depending on the desired medical usage (see paragraph [0034]).  Examiner notes it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the elongated member of Griffith et al. the claimed thickness range because Griffith et al. admit the thickness can be varied and in view of the case law cited above.
Regarding b), attention is drawn to Adams et al., who teach it is known to include a pattern of protrusions comprising a matrix of repeated distinct shapes that do not touch each other (see figure 3) on an inner (second) surface of a band where the outer surface is smooth to allow for enhanced grip between the band and the body tissue.  In effect, Adams et al. is recited here as a showing that the claimed pattern of protrusions is known.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the texture recited in Griffith et al. (see the final sentence of each of paragraphs [0034] and [0035]) in the pattern of protrusions taught by Adams et al. as this is a known texture pattern for enhancing grip between a band and tissue being treated.
Regarding claim 12, modified Griffith et al. disclose the claimed tourniquet band substantially as described above with respect to claim 1, but fail to disclose the specific pitch (spacing) claimed.  However, Examiner contends controlling the spacing between protrusions of a knurled pattern would be obvious to adjust depending on the specific medical usage of the tourniquet.  There would inherently be some pitch in the disclosed knurled pattern of Griffith et al., so one of ordinary skill in the art merely needs to optimize this pitch.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created the knurled pattern on Griffith et al. with the claimed pitch.
Regarding claim 15, the band has a length of approximately 18 inches (see at least paragraphs [0008] and [0034] of Griffith et al.).
Regarding claim 16, the band includes a colorant (see at least paragraphs [0032] and [0039]-[0041 of Griffith et al.]) added to the thermoplastic elastomer material.
Regarding claim 17, the repeated distinct shapes (as taught by Adams et al.) comprise a repeating pattern in which a center distinct shape is surrounded by six surrounding distinct shapes arranged hexagonally around the center distinct shape (see annotated Adams et al. figure 3 below).
Regarding claim 18, the shapes (as taught by Adams et al.) are sized equally, are shaped similarly, and have circular cross-sectional top surfaces (see figure 3 of Adams et al.).
Regarding claim 19, the matrix of repeated distinct shapes (as taught by Adams et al.) comprise alternating rows of equidistant shapes in which a first row is offset from a second row (see figure 3 of Adams et al.).
Regarding claim 20, the first row is offset from the second row by an offset distance of half a diameter of the shapes (see figure 3 of Adams et al.).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (2016/0038155) in view of Adams et al. (6,527,784) as applied to claims 1 and 11, respectively, above, and further in view of Payne et al. (5,540,714).  
Regarding claim 3, modified Griffith et al. disclose the claimed tourniquet band substantially as described above with respect to claim 1, but fail to disclose the band is packaged as a multiple tourniquet band reel.  Attention is drawn to Payne et al., who teach it is known to package a tourniquet as a reel (see at least figure 6) that provides multiple tourniquet bands (see column 5, lines 10-17).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the tourniquet of Griffith et al. as a multiple tourniquet band reel as this is shown by Payne et al. to be a known tourniquet packaging configuration.
Regarding claim 13, modified Griffith et al. disclose the claimed tourniquet band substantially as described above with respect to claim 11, but fail to disclose the band is packaged as a multiple tourniquet band reel.  Attention is drawn to Payne et al., who teach it is known to package a tourniquet as a reel (see at least figure 6) that provides multiple tourniquet bands (see column 5, lines 10-17).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the tourniquet of Griffith et al. as a multiple tourniquet band reel as this is shown by Payne et al. to be a known tourniquet packaging configuration.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (2016/0038155) in view of Adams et al. (6,527,784) as applied to claims 1 and 11, respectively, above, and further in view of Kelson (3,190,444).  
Regarding claim 4, modified Griffith et al. disclose the claimed tourniquet band substantially as described above with respect to claim 1, but fail to disclose the band is packaged flat for transportation in a box.  Attention is drawn to Kelson, who teaches it is known to package a tourniquet flat (see at least figure 1) for transportation in a box (21).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the tourniquet of Griffith et al. flat for transportation in a box as this is shown by Kelson to be a known tourniquet packaging configuration.
Regarding claim 14, modified Griffith et al. disclose the claimed tourniquet band substantially as described above with respect to claim 11, but fail to disclose the band is packaged flat for transportation in a box.  Attention is drawn to Kelson, who teaches it is known to package a tourniquet flat (see at least figure 1) for transportation in a box (21).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the tourniquet of Griffith et al. flat for transportation in a box as this is shown by Kelson to be a known tourniquet packaging configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of tourniquets related to the claimed tourniquet of the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan J. Severson/Primary Examiner, Art Unit 3771